Exhibit 10.2

REQUEST FOR TEMPORARY INCREASE

Bank of America, N.A.

One Bryant Park, 11th floor

New York, New York 10036

NY1-100-11-01

Attention: Eileen Albus

 

  Re: The Amended and Restated Master Repurchase Agreement, dated as of
October 21, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), between Bank of America, N.A. (“Buyer”) and
Nationstar Mortgage LLC (“Seller”)

Ladies and Gentlemen:

In accordance with Section 2.10 of the Repurchase Agreement, Buyer hereby
consents to a Temporary Increase of the Aggregate Transaction Limit as further
set forth below:

Temporary Modification to Aggregate Transaction Limit: + $75,000,000

Temporary Aggregate Transaction Limit: $375,000,000

Temporary Modification to Uncommitted Amount: + $75,000,000

Modified Uncommitted Amount: $200,000,000

Effective date: June 27, 2012

Termination date: August 24, 2012

On and after the effective date indicated above and until the termination date
indicated above, the Aggregate Transaction Limit and Uncommitted Amount shall
equal the Temporary Aggregate Transaction Limit and the Modified Uncommitted
Amount, as applicable, indicated above for all purposes of the Repurchase
Agreement and all calculations and provisions relating to the Aggregate
Transaction Limit and Uncommitted Amount, as applicable shall refer to the
Temporary Aggregate Transaction Limit and the Modified Uncommitted Amount, as
applicable including without limitation, Type Sublimits. Unless otherwise
terminated pursuant to the Repurchase Agreement, this Temporary Increase shall
terminate on the termination date indicated above. Upon the termination of this
Temporary Increase, Seller shall repurchase Purchased Assets such that the
Aggregate Outstanding Purchase Price does not exceed the Aggregate Transaction
Limit. Seller shall repurchase Purchased Assets in order to reduce the Aggregate
Outstanding Purchase Price to the Aggregate Transaction Limit (as reduced by the
termination of such Temporary Increase) in accordance with Section 4.2(j) of the
Repurchase Agreement.

All terms used herein and not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Repurchase Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

NATIONSTAR MORTGAGE LLC

By: /s/ Gregory Oniu                                        

      Name: Gregory Oniu

      Title: Vice President

Agreed and Consented by:

BANK OF AMERICA, N.A., Buyer

By: /s/ Rayanthi De Mel                                

        Name: Rayanthi De Mel

        Title: Assistant Vice President, Bank of

                  America, N.A.

Date: 6/26/12                        